Wood, J., (after stating the facts). (1) Even if appellant had furnished the money with which the building and loan stock in controversy was purchased, under the evidence he would not be entitled to claim the stock, for the proof shows that he had the stock transferred on the books of the company in the name of his wife. He positively asserts that this was done for his own benefit, while she as positively denies that it was so transferred. The presumption is, in the absence of evidence to the contrary, that any money -that he furnished at the time of the purchase and transfer of the stock was intended by him as an advancement or gift to her. Yery much the same contention as made by appellant here was made in the case of Wood v. Wood, 100 Ark. 372, where a husband purchased lands in part with his own funds, and took the deeds in the name of his wife. In that case we said: “As to the real estate in the name of the appellee, even if appellant purchased and paid for same in part with Ms own funds, since the deeds were taken in the name of his wife, and not in his own or their joint names, the presumption is that the money of his own thus used was intended by him as a gift to her. The law in such eases will not imply a promise or obligation on her part to refund the money or to divide the property purchased, or to hold the same in trust for him. His conduct will be referrable to his duty and affection, rather than to a desire to cover up his property or to any intention on his part to have her hold as trustee for him.”  (2) The presumption that when a man purchases property and takes the title in the name of his wife he intends the same as a gift to her is not a conclusive presumption. It may he overcome by testimony of antecedent or contemporaneous declarations or circumstances, as was said in Della v. Della, 98 Ark. 540. But there is no testimony of any antecedent or contemporaneous declarations of the appellant here at the time the purchase of the stock was consummated in the name of his wife to show that his intention was any other than to make her a gift of the stock; nor were there any declarations contemporaneous or antecedent to the various deposits that appellant claims to have made in the name of his wife, but for his own benefit, tending to show that such deposits were not intended as gifts to her. There were positive conflicts in the evidence as to who owned the $400 of the purchase money for the stock at the time the same was transferred on the books of the company in the name of appellee. It could serve no useful purpose to discuss the evidence in detail. We are of the opinion that the appellee’s testimony is more consistent and worthy of credit, when considered in connection with all the circumstances developed in proof, than that of the appellant. The facts set forth in the statement speak for themselves, and certainly it could not be said that the finding of the chancellor was clearly against the preponderance of the evidence.  (3) Since the stock was transferred and appears on the books of the company in the name of appellee, the burden was upon appellant to show that the stock was not her property; hence, appellant must fail, even if it were correct to say that the testimony on the question of ownership was evenly balanced. But, as already stated, in our opinion the decided preponderance is in favor of the finding of the chancellor. This is peculiarly a case where the finding of the chancellor should be treated as persuasive, and allowed to stand in the absence of proof clearly showing that his finding was erroneous. The judgment is therefore affirmed.